Davison, J.
The appellant, who was the plaintiff, sued Pence before a justice of the peace. The following is the cause of action:
“ William Pence, Dr. to Joseph Milholland, thirty dollars for one gun, obtained by fraud. April 14, 1857. [Signed] Joseph Milholland.”
The justice gave judgment for the plaintiff. In the Common Pleas, to which the cause was taken by appeal, the defendant moved to dismiss the suit for want of a complaint. Pending this motion, the plaintiff moved for leave to amend the cause of action. The Court refused to allow the amendment, and sustained the motion to dismiss. In support of these rulings, it is insisted that in civil cases before á justice, there should be a regular complaint; and that the plaintiff, in this instance, having filed no such pleading, either in substance or form, there was, consequently, nothing to amend, and the suit was properly dismissed.
The code very distinctly points out the requirements of a complaint. 2 R. S. p. 37, § 49. And the act in relation to proceedings before justices, says that, “ In all cases not in this act otherwise specially provided, such proceedings shall be governed by the practice and usages of Circuit Courts,” &c. Id. p. 465, § 75. These enactments evidently favor the position assumed by the appellee; and unless the act to which we have referred is found to have some special provision which makes the filing of a regular complaint unnecessary, the rulings must be sustained. But, in addition, we are referred to section 32 of the same act, which declares that “ All forms of action heretofore known *204by distinct names are abolished, and but one form of action, (0 be called a complaint, shall be used,” &c. Id. p. 455. This section seems to have no effective bearing upon the question under consideration. It simply gives a name to the action to be used before justices, and does not assume to point out the necessary requirements of a pleading.-
B. F. Gregory and J. Harper, for the appellant.
R. A. Chandler, for the appellee.
There is, however, in that act, another provision, which seems to have special reference to the statement of the cause of action in justices’ Courts. Section 35 says: “In all suits commenced by summons, the plaintiff shall, three days before the return day of the writ, file with the justice a statement of the grounds of his complaint, or the written instrument which is the foundation of his suit; and in actions against officers on their official bonds, a certified copy thereof, and an informal statement of the breach complained of, and the damages claimed, shall be sufficient,” &c. Id. p. 456. As we have seen, the action before a justice is to be called a complaint. Hence, the words “grounds of complaint,” as they occur in the section just quoted, evidently mean grounds of action. And the result is, that a statement of facts, not having the legal requirements of a regular complaint, may be deemed a sufficient cause of action. Indeed, the rule of pleading in justices’ Courts, as it stood anterior to the present code, remains unchanged. So that “ any statement, however short or informal it may be, will answer the purpose, provided enough be shown to bar another action for the same demand, and apprise the defendant of the nature of the claim.” 4 Blackf. 13.—5 id. 40.—4 Ind. R. 124. And this rule, when applied to the statement before us, at once shows that it is sufficient without amendment. It follows that the motion to dismiss should have been overruled.
Per Curiam.— The judgment is reversed with costs. Cause remanded, &c.